HAIRE, Judge.
The petitioner brings this writ of certiorari to test the lawfulness, of an award and findings of the Industrial Commission which determined that he was permanently partially disabled, and awarded compensation in accordance with A.R.S. § 23-1044, subsec. C.1
Evidence was presented, and the Commission found that the petitioner suffered a one hundred percent loss of earning capacity due to disability which resulted from an industrial accident.
The Commission contends that the word “disability” as used in A.R.S. § 23-1045 has reference to a physical disability as opposed to a working or earning capacity disability. In our decision in State Compensation Fund v. Cramer, 13 Ariz.App. 103, 474 P.2d 462, filed on September 24, 1970, we have considered and rejected this contention.
The Commission, having reached the determination that the petitioner suffered a one hundred percent loss of earning capacity, should have entered its award under the provisions of A.R.S. § 23-1045.
The award is set aside.
EUBANK, P. J., and JACOBSON, J., concur.

. This ease is decided under the statutory law as it existed prior to January 1,1969.